DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  on page 2 of the amendment, the instruction to amend “paragraph [0025]” of the specification should be changed to amend “page 3, lines 20-22” of the specification, since the applicants’ originally filed specification was filed in “pages/lines” format rather than in paragraph numbers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
In this instance, independent claim 1 was amended to recite “said cylindrical body comprising a resting surface opposed to said stem, said resting surface being 35% smaller than an opposing surface of said stem”.  Based on the applicants’ drawing (Figure 1), the resting surface (9) is not 35% less than an opposing surface of the stem (8).  The resting surface (9) is the same surface as the surface of stem (8) on the left side.  Since the newly amended limitation is apparently not disclosed in Figure 1 nor the originally filed specification, correction and clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 295 171 A1, of which a copy of this reference was provided with the Information Disclosure Statement dated June 11, 2019.

an injection cylinder adapted to inject liquid metal into a casting cavity (11) of a die (10), in which the injection cylinder comprises an injection piston (14) that forms a piston side chamber and an annular chamber (see annotated Figure of EP ‘171 below); and
an oil-pressure controlled circuit (including at least one accumulator (24)) that is operable to actuate the injection cylinder by a hydraulic flow and further including a hydraulic cushion (see annotated Figure of EP ‘171 below), wherein the hydraulic cushion blocks and releases flow of hydraulic fluid into and out of the injection cylinder, of which the hydraulic cushion further comprises the following structural features (refer to the bottom portion of the annotated Figure of EP ‘171):
a cylindrical body (61) that contains a stem (36) therein; and
a piston (35) provided with the stem (36) and being movable axially in the cylindrical body (61), in which the piston (35) divides an internal volume of the cylindrical body (61) into a reduced chamber and a larger chamber, wherein
a resting surface of the hydraulic cushion (adjacent a surface of the piston (35)) opposed to the stem (36) is smaller than a surface of the stem (36).

    PNG
    media_image1.png
    637
    624
    media_image1.png
    Greyscale

Based on the annotated Figure of EP ‘171 above, the resting surface of the hydraulic cushion is at least 35% smaller than the length (a surface) of the stem (36).
Based on the new limitation of independent claim 1, “said cylindrical body comprising a resting surface opposed to said stem, said resting surface being 35% smaller than an opposing surface of said stem”, the examiner indicated that EP ‘171 has similar drawing/disclosure as the applicants’ drawing/disclosure.  The claimed “resting surface” can be interpreted only at the line (60) in the Figure of EP ‘171 for injecting molten metal, and therefore would be less than the stem surface, as also applicable to independent claim 8.  In addition, the resting surface allows the piston and the stem to close the reducing chamber, and then close the inlet of the reducing chamber, as shown in the annotated Figure of EP ‘171 above.
Regarding claim 3, a hydraulic circuit comprises a single control valve (51) between an accumulator (24) of hydraulic fluid and the injection cylinder, wherein the single control valve (51) is operable in an injection process.
Regarding claim 4, the hydraulic circuit includes a check valve (29) inserted in a circuit between the control valve (51) and the injection cylinder.
Regarding claim 5, the annular chamber of the injection cylinder is connected to the accumulator (24) by at least one duct provided with the check valve (29).
Regarding claim 6, the hydraulic circuit further comprises a duct (60) of the hydraulic cushion, wherein the duct is connected to the annular chamber of the injection cylinder and to a tank via a path (31) with a valve (30), wherein the hydraulic cushion is connected to the accumulator (24) by a duct.
Regarding claim 7, the stem (36) of the hydraulic cushion hermetically closes an inlet of the duct of the reduced chamber (see annotated Figure of EP ‘171 above).

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on September 15, 2021.  The amendment overcomes prior objections to claims 1 and 8.  However, a new objection to the specification and a new 35 USC 112(a) rejection 

Applicants’ arguments with respect to claims 1 and 3-7 have been considered but are moot because the arguments do not apply to the 35 USC 112(a) rejections (based on new matter) and the newly underlined portions addressing the applicants’ amendment to independent claim 1.
With regard to the applicants' arguments filed September 15, 2021 (with regard to independent claim 8), the arguments have been considered but are not persuasive in view of the newly underlined portions addressing the examiner’s broadest reasonable interpretation (rather than based on “inherency”) of independent claim 8, which has been indicated in the labelled structural features of the annotated Figure of EP ‘171.  Moreover, it is noted that the limitations set forth in independent claims 1 and 8 are drawn to an “injection assembly” (apparatus), of which similar structural features are present in both the applicants’ Figure 1 and in the Figure of EP ‘171.  In order to obtain more favorable consideration, the applicants are suggested to amend independent claims 1 and 8 to recite one or more additional structural features that would clearly distinguish the teachings of the applicants’ claims over the teachings disclosed in EP ‘171.  In view of the 35 USC 112(a) and 35 USC 102(a)(1) rejections and for these additional reasons, claims 1 and 3-8 remain rejected.



Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        October 6, 2021